MEMORANDUM**
Yiping Li, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ summary affirmance of the immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252(a). We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence in the record supports the IJ’s adverse credibility finding based on Li’s implausible testimony *871that the Chinese government allowed him to twice depart the country during the very time that it started to crack down on Falun Gong practitioners, notwithstanding the government’s knowledge that Li was a Falun Gong practitioner. See Id. at 1043.
Because Li failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence also supports the I J’s conclusion that Li is not entitled to relief under the CAT because he failed to demonstrate that it is more likely than not that he will be tortured if returned to China. See Zhang v. Ashcroft, 388 F.3d 713, 721 (9th Cir.2004).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Li’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.